LOGO [g313120wq.jpg]

 

EXHIBIT 10.19

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY, INC.

Tampa, Florida

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   1 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

TABLE OF CONTENTS

 

Article

           Page       Preamble        3  

  1

    Business Covered        3  

  2

    Coverage        3  

  3

         Term        4  

  4

    Special Termination        4  

  5

    Territory        5  

  6

    Exclusions        5  

  7

    Premium        5  

  8

    Definitions        6  

  9

    Original Conditions        7  

10

    No Third Party Rights        7  

11

    Notice of Loss and Loss Settlements        7  

12

    Late Payments        8  

13

    Offset        9  

14

    Currency        9  

15

    Unauthorized Reinsurance        9  

16

    Taxes      11  

17

    Access to Records      12  

18

    Confidentiality      13  

19

    Errors and Omissions      14  

20

    Insolvency      14  

21

    Run-Off Reinsurer      15  

22

    Arbitration      16  

23

    Service of Suit      17  

24

    Governing Law      18  

25

    Entire Agreement      18  

26

    Non-Waiver      18  

27

    Intermediary      19  

28

    Mode of Execution      19       Company Signing Block      20  

Attachments

                   Trust Agreement Requirements Clause      21  

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   2 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

(the “Contract”)

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY, INC.

Tampa, Florida

(the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED

IN THE INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED TO AND FORMING PART OF THIS CONTRACT

(the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Company in respect of the liability that may
accrue to the Company as a result of Reinstatement Premium the Company may
become liable to pay under the reinstatement provisions of the Property
Catastrophe Excess of Loss Reinsurance Contract, effective at 12:01 a.m.,
Standard Time, June 1, 2017 and expiring 12:01 a.m., Standard Time, June 1,
2018, Document Number: U8GR0001 (the “Original Contract”), subject to the terms
and conditions herein contained. The Original Contract covers losses under
Policies not covered by the Company’s Flood Tower, covering direct and assumed
business classified by the Company as the property perils of Homeowners,
Condominium Owners, Renters and Dwelling, in force at the inception of this
Contract, or issued or renewed during the term of this Contract. A copy of the
Original Contract is attached to and forms part of this Contract.

ARTICLE 2

COVERAGE

The Reinsurer shall be liable to pay the Reinstatement Premium obligations under
the Original Contract.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   3 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

ARTICLE 3

TERM

This Contract shall take effect at 12:01 a.m., Standard Time, June 1, 2017, and
unless terminated prior to that time and date as provided in the Special
Termination Article, shall remain in effect until 12:01 a.m., Standard Time,
June 1, 2018, applying to Loss Occurrences commencing during the term of this
Contract. For purposes of this Contract, “Standard Time” shall mean the time as
described in the original Policy.

ARTICLE 4

SPECIAL TERMINATION

 

A. The Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving written notice to the Subscribing Reinsurer in
the event of any of the following circumstances:

 

  1. The Subscribing Reinsurer ceases underwriting operations.

 

  2. A state insurance department or other legal authority orders the
Subscribing Reinsurer to cease writing business, or the Subscribing Reinsurer is
placed under regulatory supervision.

 

  3. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there have
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations.

 

  4. The Subscribing Reinsurer’s policyholders’ surplus (or the equivalent under
the Subscribing Reinsurer’s accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 20% of the amount thereof at any date during the prior 12-month
period (including the period prior to the inception of this Contract).

 

  5. The Subscribing Reinsurer has merged with or has become acquired or
controlled by any company, corporation, or individual(s) not controlling the
Subscribing Reinsurer’s operations at the inception of this Contract.

 

  6. The Subscribing Reinsurer has retroceded its entire liability under this
Contract without the Company’s prior written consent, except for retrocessions
to members of the Subscribing Reinsurer’s holding company group.

 

  7. The Subscribing Reinsurer has been assigned an A.M. Best’s rating of less
than “A-” and/or an S&P rating of less than “BBB+.” However, as respects
Underwriting Members of Lloyd’s, London, a Lloyd’s Market Rating of less than
“A-” by A.M. Best and/or less than “BBB+” by S&P shall apply.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   4 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

  8. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid.

 

B. The Subscribing Reinsurer shall have no liability for Reinstatement Premium
arising from Loss Occurrences commencing after termination. The premium due the
Subscribing Reinsurer hereunder (including any minimum premium) shall be
prorated based on the period of the Subscribing Reinsurer’s participation
hereon, and the Subscribing Reinsurer shall immediately return any excess
premium received.

ARTICLE 5

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Original Contract.

ARTICLE 6

EXCLUSIONS

This Contract shall follow the exclusions set forth in the Original Contract.

ARTICLE 7

PREMIUM

 

A. The premium for this Contract shall be based on the Excess Layers of the
Original Contract. The Company shall pay the Reinsurer a deposit premium in
accordance with the schedule set forth below. The adjusted premium to be paid to
the Reinsurer for the reinsurance provided under each Excess Layer shall be
calculated as the Rate on Line set out below multiplied by the Final Premium for
that Excess Layer:

PREMIUM SCHEDULE

 

Layer

   Rate on Line   Deposit
Premium

Third Layer

   ****   ****

Fourth Layer

   ****   ****

Fifth Layer

   ****   ****

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   5 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

B. The deposit premiums set forth in paragraph A above shall be payable to the
Reinsurer by the Company in installments as follows:

DEPOSIT INSTALLMENT SCHEDULE

 

Layer

   June 1, 2017   September 1, 2017   January 1, 2018   April 1, 2018

Third Layer

   ****   ****   ****   ****

Fourth Layer

   ****   ****   ****   ****

Fifth Layer

   ****   ****   ****   ****

 

C. By April 1, 2018, the Company shall calculate and report the Final Premium in
accordance with paragraph A above. If the Final Premium for an Excess Layer is
less than the deposit premium payable hereunder (including the fourth deposit
premium installment), the fourth quarterly deposit premium installment shall be
waived, and any amount in excess of the sum of the previously paid three deposit
premium installments shall be remitted to the Reinsurer with the Company’s
report. If the Final Premium is less than the sum of the previously paid three
deposit premium installments, the Reinsurer shall remit the difference to the
Company. Notwithstanding the foregoing, if the Final Premium for an Excess Layer
is greater than the deposit premium payable hereunder (including the fourth
deposit premium installment), the Company shall remit to the Reinsurer the
difference between the Final Premium and the full deposit premium within 45 days
after the expiration of this Contract.

 

D. The Company shall furnish the Reinsurer with such reasonably available
information as may be reasonably required by the Reinsurer for completion of the
Reinsurer’s financial statements.

ARTICLE 8

DEFINITIONS

 

A. “Reinstatement Premium” means premium paid by the Company for each Excess
Layer under the provisions of the Reinstatement Article of the Original
Contract. Reinstatement Premium shall be calculated at pro rata of the original
reinsurance premium, being pro rata only for the amount being reinstated. If, at
the time of a loss settlement under the Original Contract, the reinsurance
premium thereunder is not yet known, Reinstatement Premium shall be based upon
the deposit premium, subject to adjustment when said reinsurance premium is
finally established. Nothing in this clause shall be construed to mean that
amounts are not recoverable hereunder until the Company’s final Reinstatement
Premium has been ascertained. All recoveries received subsequent to
reimbursement hereunder shall be applied as if received prior to the aforesaid
settlement, and all necessary adjustments shall be made by the parties hereto.

 

B. “Loss Occurrence” shall follow the definition set forth in the Original
Contract.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   6 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

C. “Final Premium” means the total reinsurance premium except for Reinstatement
Premium.

 

D. “Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

ARTICLE 9

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the Original Contract. However, in no event shall this be
construed in any way to provide coverage outside the terms and conditions set
forth in this Contract.

ARTICLE 10

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

ARTICLE 11

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. The Company shall advise the Reinsurer promptly of all losses that, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto that may materially affect the position of the Reinsurer.

 

B. The Company alone and at its full discretion shall adjust, settle or
compromise all claims and losses.

 

C. As respects losses subject to the Original Contract, all loss settlements
made by the Company, whether under strict Policy terms or by way of compromise,
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay or allow,
as the case may be, its share of each such settlement immediately upon receipt
of reasonable evidence of the amount paid by the Company or that the Company
estimates it will pay within the next 14 days. Within 30 days after receipt of
the Reinsurer’s payment, the Company shall report to the Reinsurer the positive
difference, if any, of the Reinsurer’s payment, minus the Reinsurer’s share of
losses subject to this Contract that the Company has paid, or becomes liable to
pay, as of the date of the report. Any such positive difference shall be
remitted to the Reinsurer with the Company’s report.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   7 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

ARTICLE 12

LATE PAYMENTS

 

A. In the event any payment due either party is not received by the Intermediary
by the payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

 

  1. The number of full days that have expired since the overdue date or the
last monthly calculation, whichever the lesser; times

 

  2. 1/365th of the sum of the six-month United States Treasury Bill rate as
quoted in The Wall Street Journal on the first business day of the month for
which the calculation is made, plus 1%; times

 

  3. The amount past due, including accrued interest.

Interest shall accumulate until payment of the original amount due plus interest
penalties have been received by the Intermediary.

 

B. The due date shall, for purposes of this Article, be determined as follows:

 

  1. Payments from the Reinsurer to the Company shall be due on the date on
which the demand for payment (including delivery of bordereaux or quarterly or
monthly reports) is received by the Reinsurer, and shall be overdue 30 days
thereafter.

 

  2. Payments from the Company to the Reinsurer shall be due on the dates
specified within this Contract. Payments shall be overdue 30 days thereafter
except for the first installment of premium, if applicable, which shall be
overdue 60 days from inception or 30 days from final line-signing, whichever the
later. Reinstatement Premium, if applicable, shall have as a due date the date
when the Company receives payment for the claim giving rise to such
Reinstatement Premium, and payment shall be overdue 30 days thereafter. In the
event a due date is not specifically stated for a given payment, the overdue
date shall be 30 days following the date of billing.

 

C. If the information contained in the Company’s demand for payment is
insufficient or not in accordance with the conditions of this Contract, then
within 30 days the Reinsurer shall request from the Company all additional
information necessary to validate its claim and the payment due date as defined
in paragraph B shall be deemed to be the date upon which the Reinsurer received
the requested additional information. This paragraph is only for the purpose of
establishing when a payment is overdue, and shall not alter the provisions of
the Notice of Loss and Loss Settlements Article or other pertinent contractual
stipulations.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   8 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

D. In the event arbitration is necessary to settle a dispute, the panel shall
have the authority to make a determination awarding interest to the prevailing
party. Interest, if any, awarded by the panel shall supersede the interest
amounts outlined herein.

 

E. Any interest owed pursuant to this Article may be waived by the party to
which it is owed. Waiver of such interest, however, shall not affect the waiving
party’s rights to other interest amounts due as a result of this Article.

ARTICLE 13

OFFSET

Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any and all balances due from a party to the other
arising under this Contract. In the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable law governing offset entitlement.

ARTICLE 14

CURRENCY

 

A. Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars, and all payments hereunder shall be in United
States Dollars.

 

B. For purposes of this Contract, where the Company receives or pays amounts in
currencies other than United States Dollars, such amounts shall be converted
into United States Dollars at the actual rates of exchange at which these
amounts are entered in the Company’s books.

ARTICLE 15

UNAUTHORIZED REINSURANCE

 

A. This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company’s reserves.

 

B. The Company agrees, in respect of business falling within the scope of this
Contract, that when it files with its insurance regulatory authority, or sets up
on its books liabilities as required by law, it shall forward to the Reinsurer a
statement showing the proportion of such liabilities applicable to the
Reinsurer. The “Reinsurer’s Obligations” shall be defined as any amounts due the
Company under this Contract, as set up on the Company’s books.

 

C. The Reinsurer’s Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   9 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

D. When funding by Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s Obligations. Such LOC shall be issued for
a period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.

 

E. The Reinsurer and the Company agree that any funding provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company, for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;

 

  2. to make refund of any sum that is in excess of the actual amount required
to pay the Reinsurer’s Obligations under this Contract (or in excess of 102% of
the Reinsurer’s Obligations, if funding is provided by a Trust Agreement);

 

  3. to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer. Any taxes payable on accrued
interest shall be paid out of the assets in the account that are in excess of
the Reinsurer’s Obligations (or in excess of 102% of the Reinsurer’s
Obligations, if funding is provided by a Trust Agreement). If the assets are
inadequate to pay taxes, any taxes due shall be paid or reimbursed by the
Reinsurer;

 

  4. to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

 

F. If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   10 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

G. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

H. At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer’s Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:

 

  1. If the statement shows that the Reinsurer’s Obligations exceed the balance
of the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.

 

  2. If, however, the statement shows that the Reinsurer’s Obligations are less
than the balance of the LOC (or that 102% of the Reinsurer’s Obligations are
less than the trust account if funding is provided by a Trust Agreement), as of
the statement date, the Company shall, within 30 days after receipt of written
request from the Reinsurer, release such excess credit by agreeing to secure an
amendment to the LOC reducing the amount of credit available by the amount of
such excess credit. Should another method of funding be used, the Company shall,
within the time period outlined above, decrease such funding by the amount of
such excess.

ARTICLE 16

TAXES

 

A. In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian tax returns or when making tax returns, other than Income or Profits
Tax returns, to any state or territory of the United States of America or to the
District of Columbia.

 

B.

1.

Each Subscribing Reinsurer has agreed to allow, for the purpose of paying the
Federal Excise Tax, the applicable percentage of the premium payable hereon (as
imposed under the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.

 

  2. In the event of any return of premium becoming due hereunder, the
Subscribing Reinsurer shall deduct the applicable percentage of the premium from
the amount of the return, and the Company or its agent should take steps to
recover the Tax from the U.S. Government.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   11 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

ARTICLE 17

ACCESS TO RECORDS

 

A. The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after giving five working
days’ prior notice. This right shall be exercisable during the term of this
Contract or after the expiration of this Contract. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company.

 

B. Notwithstanding the above, the Company reserves the right to withhold from
the Reinsurer any Privileged Documents. However, the Company shall permit and
not object to the Reinsurer’s access to Privileged Documents in connection with
the underlying claim reinsured hereunder following final settlement or final
adjudication of the case or cases involving such claim, with prejudice against
all claimants and all parties to such adjudications; the Company may defer
release of such Privileged Documents if there are subrogation, contribution, or
other third party actions with respect to that claim or case, and the Company’s
defense might be jeopardized by release of such Privileged Documents. In the
event that the Company seeks to defer release of such Privileged Documents, it
shall, in consultation with the Reinsurer, take other steps as reasonably
necessary to provide the Reinsurer with the information it reasonably requires
to indemnify the Company without causing a loss of such privileges or
protections. The Reinsurer shall not have access to Privileged Documents
relating to any dispute between the Company and the Reinsurer.

 

C. For purposes of this Article:

 

  1. “Privileged Documents” means any documents that are Attorney-Client
Privilege Documents and/or Work Product Privilege Documents.

 

  2. “Attorney-Client Privilege Documents” means communications of a
confidential nature between (a) the Company, or anyone retained by or at the
direction of the Company, or its in-house or outside legal counsel, or anyone in
the control of such legal counsel, and (b) any in-house or outside legal
counsel, if such communications relate to legal advice being sought by the
Company and/or contain legal advice being provided to the Company.

 

  3. “Work Product Privilege Documents” means communications, written materials
and tangible things prepared by or for in-house or outside counsel, or prepared
by or for the Company, in anticipation of or in connection with litigation,
arbitration, or other dispute resolution proceedings.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   12 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

ARTICLE 18

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

 

  2. have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies (except to the extent necessary to enable affiliated companies or
third parties engaged by the Reinsurer to perform services related to this
Contract on behalf of the Reinsurer), except:

 

  1. when required by retrocessionaires as respects business ceded to this
Contract;

 

  2. when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  3. when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

D. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   13 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

ARTICLE 19

ERRORS AND OMISSIONS

Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

ARTICLE 20

INSOLVENCY

 

A. If more than one company is referenced within the definition of “Company” in
the Preamble to this Contract, this Article shall apply severally to each such
company. Further, this Article and the laws of the domiciliary state shall apply
in the event of the insolvency of any company covered hereunder. In the event of
a conflict between any provision of this Article and the laws of the domiciliary
state of any company covered hereunder, that domiciliary state’s laws shall
prevail.

 

B. In the event of the insolvency of the Company, this coverage (or the portion
of any risk or obligation assumed by the Reinsurer, if required by applicable
law) shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
Policy or bond reinsured, which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses that it may deem available to the Company or
its liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Company as part of the expense of conservation or liquidation
to the extent of a pro rata share of the benefit that may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.

 

C. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   14 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

ARTICLE 21

RUN-OFF REINSURER

 

A. “Run-off Reinsurer” means any Subscribing Reinsurer that:

 

  1. has been ordered by a state insurance department or other legal authority
to cease writing business, or has been placed under regulatory supervision or in
rehabilitation; or

 

  2. has ceased reinsurance underwriting operations; or

 

  3. has transferred its claims-paying authority to an unaffiliated entity; or

 

  4. engages in a process of Scheme of Arrangement or similar procedure related
to this Contract, including but not limited to an insurance business transfer
scheme pursuant to Part VII of the Financial Services and Markets Act 2000
(U.K.), as may be amended from time to time; or

 

  5. in any other way has assigned its interests or delegated its obligations
under this Contract to an unaffiliated entity.

Notwithstanding the foregoing, agreement by a Lloyd’s syndicate to follow claim
settlements procedures under Lloyd’s Claims Scheme (Combined) shall not
constitute a transfer of its claims-paying authority, for purposes of
subparagraphs (3) and (5) of this paragraph.

 

B. Notwithstanding any other provision of this Contract, in the event that a
Subscribing Reinsurer becomes a Run-off Reinsurer at any time, the Company may
elect, by giving written notice to the Run-off Reinsurer at any time thereafter,
that all or any of the following shall apply to the Run-off Reinsurer’s
participation hereunder:

 

  1. Should the Run-off Reinsurer fail to pay amounts due hereunder, the
interest penalty specified in the Late Payments Article shall be increased by
0.5% for each 30 days that a payment is past due, subject to a maximum increase
of 7.0%.

 

  2. The Run-off Reinsurer’s liability for losses for Policies covered by this
Contract shall be commuted. In the event the Company and the Run-off Reinsurer
cannot agree on the commutation amount of the Run-off Reinsurer’s liability
under such Policies, they shall appoint an actuary and/or appraiser to assess
such liability and shall share equally any expense of the actuary and/or
appraiser. If the Company and the Run-off Reinsurer cannot agree on an actuary
and/or appraiser, the Company and the Run-off Reinsurer each shall nominate
three individuals, of whom the other shall decline two, and the final
appointment shall be made by drawing lots. Payment by the Run-off Reinsurer of
the amount of liability ascertained shall constitute a complete and final
release of both parties under this Contract.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   15 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

  3. The Run-off Reinsurer shall have no right of access to the Records of the
Company if the Run-off Reinsurer has denied payment of any claim hereunder or
there is a pending arbitration between the Company and the Run-off Reinsurer
regarding any claim hereunder. A reservation of rights shall be considered a
denial of a claim. Notwithstanding the above, the Run-off Reinsurer shall
continue to have access to Records of the Company for any claim for which it has
raised a query within 30 days of its receipt of a billing, but any inspection of
Records must be completed within 90 days of receipt of billing or access will be
deemed waived.

 

  4. The provisions of the Arbitration Article shall not apply.

 

C. The Company’s waiver of any rights provided in this Article is not a waiver
of that right or other rights at a later date.

ARTICLE 22

ARBITRATION

 

A. Any dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration shall be
in writing and sent certified or registered mail, return receipt requested.

 

B. One arbitrator shall be chosen by each party and the two arbitrators shall
then choose an impartial third arbitrator who shall preside at the hearing. If
either party fails to appoint its arbitrator within 30 days after being
requested to do so by the other party, the latter, after 10 days’ prior notice
by certified or registered mail of its intention to do so, may appoint the
second arbitrator.

 

C. If the two arbitrators do not agree on a third arbitrator within 60 days of
their appointment, the third arbitrator shall be chosen in accordance with the
procedures for selecting the third arbitrator in force on the date the
arbitration is demanded, established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS). The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If a member of the panel dies,
becomes disabled or is otherwise unwilling or unable to serve, a substitute
shall be selected in the same manner as the departing member was chosen and the
arbitration shall continue.

 

D. Within 30 days after all arbitrators have been appointed, the panel shall
meet and determine timely periods for briefs, discovery procedures and schedules
of hearings.

 

E.

The panel shall be relieved of all judicial formality and shall not be bound by
the strict rules of procedure and evidence. Notwithstanding anything to the
contrary in this Contract, the arbitrators may at their discretion, consider
underwriting and placement information provided by the Company to the Reinsurer,
as well as any correspondence exchanged by

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   16 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

  the parties that is related to this Contract. The arbitration shall take place
in Tampa, Florida, or at such other place as the parties shall agree. The
decision of any two arbitrators shall be in writing and shall be final and
binding. The panel is empowered to grant interim relief as it may deem
appropriate.

 

F. The panel shall interpret this Contract as an honorable engagement rather
than as merely a legal obligation and shall make its decision considering the
custom and practice of the applicable insurance and reinsurance business as
promptly as possible after the hearings. Judgment upon an award may be entered
in any court having jurisdiction thereof.

 

G. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

ARTICLE 23

SERVICE OF SUIT

 

A. This Article applies only to those Subscribing Reinsurers not domiciled in
the United States of America, and/or not authorized in any state, territory
and/or district of the United States of America where authorization is required
by insurance regulatory authorities.

 

B. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

C. In the event of the failure of the Reinsurer to perform its obligations
hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Contract, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

D. Service of process in such suit may be made upon Messrs. Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   17 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

E. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 24

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.

ARTICLE 25

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties. However, this Article shall not be construed as
limiting the admissibility of evidence regarding the formation, interpretation,
purpose or intent of this Contract.

ARTICLE 26

NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such remedy in the future.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   18 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

ARTICLE 27

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary shall be deemed
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.

ARTICLE 28

MODE OF EXECUTION

 

A. This Contract may be executed by:

 

  1. an original written ink signature of paper documents;

 

  2. an exchange of facsimile copies showing the original written ink signature
of paper documents;

 

  3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   19 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s), who also confirms the Company’s review of and
agreement to be bound by the terms and conditions of the Interests and
Liabilities Agreements attached to and forming part of this Contract, this
    day of         , in the year of         .

HOMEOWNERS CHOICE PROPERTY & CASUALTY

INSURANCE COMPANY, INC.

 

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   20 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

TRUST AGREEMENT REQUIREMENTS CLAUSE

 

A. Except as provided in paragraph B of this Clause, if the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;

 

  2. Stipulates that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), and certificates of deposit (issued by a United
States bank and payable in United States legal tender), or any combination of
the two, provided that the investments are issued by an institution that is not
the parent, subsidiary or affiliate of either the Reinsurer or the Company;

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the trustee upon the direction of the Company, may
whenever necessary negotiate these assets without consent or signature from the
Reinsurer or any other entity;

 

  4. Requires that all settlements of account between the Company and the
Reinsurer be made in cash or its equivalent; and

 

  5. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
Company or the Reinsurer.

 

B. If a ceding insurer is domiciled in California and the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Provides that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash in
United States dollars, certificates of deposit issued by a United States
financial institution as defined in California Insurance Code Section 922.7(a)
and payable in United States dollars, and investments permitted by the
California Insurance Code, or any combination of the above.

 

  2. Provides that investments in or issued by an entity controlling, controlled
by or under common control with either the grantor or the beneficiary of the
trust shall not exceed 5% of total investments.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   21 of 22  



--------------------------------------------------------------------------------

LOGO [g313120wq.jpg]

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

  4. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
ceding insurer or the Reinsurer.

 

C. If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator.

 

Effective: June 1, 2017     DOC: April 14, 2017 U8GR0002   22 of 22  